Citation Nr: 1760110	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran appeared at a Board hearing before a Veterans Law Judge.  A transcript of that hearing is in the claims file.  That Veterans Law Judge is no longer employed by the Board.  The Board provided notice to the Veteran of this and provided an opportunity for another Board hearing.  The Veteran did not response to this inquiry.

This case was previously before the Board in January 2013, December 2015, and April 2017, at which times it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that previous remands included issues of entitlement to bilateral upper and bilateral lower extremity neuropathy.  However in a rating decision in September 2017, these claims were granted in full and are no longer before the Board.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and a restricted diet, but the medical evidence does not reflect regulation of activities.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus type 2 have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.10, 4.119, Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. The VA provided the Veteran with a notice letter in April 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in March 2013.  Given the above, the Board will proceed to the merits of the appeal.

Increased Rating for Diabetes Mellitus

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under Diagnostic Code 7913, 38 C.F.R. § 4.119.  

Under Diagnostic Code 7913, diabetes mellitus which is manageable by restricted diet only warrants a 10 percent rating.  A 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  
Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913.

At his hearing in September 2012, the Veteran stated that he was taking insulin and had a restricted diet.  Regarding restricted activities, he stated that he was told to try and stay active.  However, it was acknowledged that he was limited by pain and he could not walk too much and lift heavy things.  9/13/2012, at 27-29.

Medical treatment notes from June and December 2012 indicate the Veteran was on insulin, but made no mention of diet or activity restrictions.  2/5/2013 CAPRI (Legacy), at 10-11, 75-76.

The Veteran was afforded a VA examination in March 2013.  He required insulin injections more than once a day.  He was not managed by a restricted diet and regulation of activities was not required.  Frequency of diabetic care was less than twice a month, with no episodes of ketoacidosis or hypoglycemia, requiring hospitalization over the past 12 months.  3/1/2013 VA Examination, at 1-5.

In correspondence from May 2015, the Veteran indicated that his activities were restricted from his diabetes.  He had severe limitations with what he was capable of doing because of the amount of rest he required and his medical providers were aware of those restrictions.  5/5/2016 NOD.

At a diabetic monitor appointment in October 2016, it was noted that the Veteran required insulin and received diabetic diet instructions.  There was no indication that the Veteran's activities were restricted.  4/20/2017 CAPRI, at 114, 122.

With regard to complications from diabetes, separate ratings have already been assigned for bilateral lower and upper extremity peripheral neuropathy.

After a review of the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.  In this case, the evidence shows insulin treatment and restricted diet, but fails to show that the Veteran's diabetes requires regulation of activities.  The criteria for the 40-percent rating criteria are worded in the conjunctive; hence, that rating is warranted only if each element, including regulation of activities, is present.  See Camacho, 21 Vet App at 366 (stating that in light of the conjunctive "and" in the criteria for a 
40% disability rating under DC 7913, all criteria must be met to establish entitlement to a 40% rating).  It is not in dispute that the Veteran requires a restricted diet and insulin to control his diabetes; but these manifestations are insufficient unless medical evidence shows that there is a requirement for regulation of activities.  As stated above, the VA examination report notes that regulation of the Veteran's activities was not medically required and the treatment records do not contradict the examiner's findings.  As such, the Veteran does not meet the criteria for a rating higher than 20 percent.

In reaching this decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating, however, the doctrine is not for application.  Schoolman v. West, 
12 Vet. App. 307, 311 (1999).


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


